Citation Nr: 1740191	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  16-45 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

1.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for a bilateral hearing loss disability.  

2.  Entitlement to service connection for a bilateral hearing loss disability. 

3.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for tinnitus.  

4.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Collin A. Douglas, Agent




ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran had active military service in the United States Army June 1953 to May 1955.  He also had subsequent service with the United States Army Reserves from March 6, 1976 to June 8, 1993.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  By that rating action, the RO reopened previously denied claims for service connection for bilateral hearing loss and tinnitus, and denied the de novo claims on their merits.  The Veteran appealed this rating action to the Board. 

The Board notes that after issuance of a September 2016 Statement of the Case, wherein the RO addressed the issues on appeal, additional pertinent private medical evidence was received into the Veteran's Veterans Benefits Management System (VBMS) electronic record without a waiver of initial RO consideration.  (See December 2016 report, prepared by Johnson Audiology).  As the Board is granting the claims in full in the decision below, a waiver of initial RO consideration of the above-referenced evidence is not required and the Veteran is not prejudiced by the Board's adjudication of the appeal.  38 C.F.R. § 20.1304 (2016); Bernard v. Brown, 4 Vet. App. 384 (1993).

The issue of entitlement to skin cancer has been raised by the record in a June 2009 statement from the Veteran to VA, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c) (2016).  38 U.S.C.A. § 7107 (a)(2) (West 2014).


FINDINGS OF FACT

1.  By an unappealed December 2009 rating decision (notice sent that same month), the RO denied service connection for bilateral hearing loss and tinnitus, finding, in essence, that there was no evidence of such disabilities being incurred in or caused by service. 

2.  Evidence received since the December 2009 final rating decision suggests that the Veteran's current bilateral hearing loss disability and tinnitus relates to an unestablished fact necessary to substantiate the claims for service connection for bilateral hearing loss and tinnitus (evidence that they are the result of in-service noise exposure), and raises a reasonable possibility of substantiating such claims.

3.  Resolving reasonable doubt in favor of the Veteran, it is likely that his bilateral hearing loss disability is attributable to in-service noise exposure.

4.  The Veteran suffers from tinnitus that is likely related to noise exposure in service or to his service-connected bilateral hearing loss disability.


CONCLUSIONS OF LAW

1.  New and material evidence has been received, and the claims for service connection for a bilateral hearing loss disability and tinnitus are reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).

2.  Service connection for a bilateral hearing loss disability is warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).

3.  Service connection for tinnitus is warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Claims to Reopen 

The Veteran's previously denied claims for service connection for a bilateral hearing loss disability and tinnitus are reopened, as explained below.  As such, VA's fulfillment of its duties to notify and assist with respect to these issues need not be addressed at this time.

Generally, an unappealed RO denial is final under 38 U.S.C.A. § 7105 (c) (West 2014).  However, the Veteran may request that VA reopen his claim upon the receipt of "new and material" evidence.  38 U.S.C.A. § 5108 (West 2014).  If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  Id. 
New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a) (2014).
The United States Court of Appeals for Veterans Claims (Court) interpreted the language of 38 C.F.R. § 3.156 (a) (2016) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159 (c)(4) (2016), which "does not require new and material evidence as to each previously unproven element of a claim."  Id at 120. 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Board notes that although the RO reopened the Veteran's claims for service connection for a bilateral hearing loss disability and tinnitus in the appealed October 2014 rating decision, the Board is required to address these particular issues (e.g., whether new and material evidence has been received to reopen the claims) in the first instance. 

By a December 2009 rating action, the RO denied the Veteran's claims for service connection for bilateral hearing loss and tinnitus.  The basis for the RO's denial was that the evidence did not show a relationship between the Veteran's hearing loss and tinnitus and his period of military service, to include his USAR service.  The Veteran did not appeal this decision, nor did he submit additional evidence within one year of the denial; therefore, it became final.  38 U.S.C.A. § 7105 (c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2009).

The Veteran's current claims for service connection for a bilateral hearing loss disability and tinnitus are based upon the same factual basis as his claims that were denied by the RO in the final December 2009 rating decision.  As such, it is appropriate for the Board to consider these claims as petitions to reopen the previously denied claims for service connection for bilateral hearing loss and tinnitus.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).

Since the final December 2009 rating decision, new evidence has been received into the record that includes, but is not limited to, an October 2014 VA Audio Disability Benefits Questionnaire (DBQ), the contents of which are discussed further below.  The October 2014 VA audiologist opined that the Veteran's bilateral hearing loss and tinnitus were less likely than not caused by or related to his period of military service.  The October 2014 VA audiologist noted there had been threshold shifts in the Veteran's right and left ears during audiological evaluations conducted during his period of USAR service and according to his report, the shifts were secondary to military noise exposure.  (See October 2014 VA Audio DBQ). 
The October 2014 Audio DBQ is new because it was not before the RO at the time of the December 2009 final rating decision.  It is also material.  It is material because, when considered with the previous evidence of record, it relates to an unestablished fact necessary to substantiate the Veteran's claims for service connection for bilateral hearing loss and tinnitus, namely evidence of in-service threshold shifts that might be secondary to noise exposure during his USAR service.  Therefore, presuming the credibility of the evidence submitted, the Board finds that the evidence discussed above is new and material.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  As such, the Board concludes that the Veteran's request to reopen the previously disallowed claims for service connection for bilateral hearing loss and tinnitus should be granted.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2016).  The merits of the service connection claims are discussed on a de novo basis below.

II.  Merits Analysis

The Veteran seeks service connection for a bilateral hearing loss disability and tinnitus.  He contends that his current bilateral hearing loss and tinnitus are the result of in-service noise exposure during his period of active and USAR service.  Notably, he maintains that he was exposed to loud noises and weapons (e.g., hand grenades, 50-Caliber Machine Guns, M-1 Rifle and 155 Howitzers) during basic training and as a Master Sargent in the Reserves.  The Veteran contends that he was not provided any hearing protection throughout military service.  He avers that prior to his enlistment into military service, he had worked in welding on a shipyard and had engaged in recreational hunting, but denied exposure to loud noises during either situation.  (See October 2014 VA Audio DBQ at page (pg.) 6)). 

After a discussion of the laws and regulations governing service connection and those specific to hearing loss claims, the Board will analyze the merits of the claims separately below. 

Service connection may be granted for disability due to disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

To substantiate a claim of service connection, there must be evidence of a current claimed disability, incurrence or aggravation of a disease or injury in service, and a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1153, 1166-67 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303 (a).

Certain chronic diseases, to include sensorineural hearing loss, may be presumed to be service connected if manifested to a compensable degree within a specified period of time following discharge from active duty (one year for other organic diseases of the nervous system).  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  A nexus to service may be established by showing continuity of symptomatology since service.  See Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013).

Lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Laypersons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

For the purpose of applying the laws administered by VA, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; or when the auditory threshold for at least three of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. §  3.385.  Further, the Court has indicated that the threshold for normal hearing is between 0 and 20 decibels and that higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  When audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, he may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service.  Hensley, 5 Vet. App. at 160.

a. Bilateral Hearing Loss 

There is evidence that the Veteran has a current bilateral hearing loss disability for VA purposes under 38 C.F.R. § 3.385 (2016).  (See October 2014 VA Audio DBQ).  Thus, Shedden element number one (1), evidence of a current disability, has been met.  

Regarding Shedden element number two (2), evidence of an in-service injury or disease, the Veteran's service treatment records from his active period of military service (June 1953 to May 1955) are negative for treatment for or a diagnosis of bilateral hearing loss for VA compensation purposes.  At service discharge in May 1955, an audiological evaluation was not performed.  The Veteran scored 15/15 on the whispered and spoken voice test.  

The Board acknowledges that the Veteran's service treatment records from his period of active duty do not show a hearing loss disability for either ear pursuant to 38 C.F.R. § 3.385, nor evidence of hearing loss pursuant to Hensley, supra. Nevertheless, there is evidence of threshold shifts in his hearing in both ears during his period of USAR service.  For example, an audiological evaluation conducted as part of his March 1976 USAR enlistment examination revealed pure tone thresholds, in decibels, as follows:


HERTZ
CNC

500
1000
2000
3000
4000
%
RIGHT
5
10
5
5
5
-
LEFT
5
5
5
5
5
-

A February 1979 audiological examination revealed pure tone thresholds, in decibels, as follows:  


HERTZ
CNC

500
1000
2000
3000
4000
%
RIGHT
20
10
10
10
10
-
LEFT
15
10
5
10
20
-

A January 1980 audiological examination revealed pure tone thresholds, in decibels, as follows:  


HERTZ
CNC

500
1000
2000
3000
4000
%
RIGHT
0
0
10
15
25
-
LEFT
0
0
5
20
30
-

A June 1982 audiological examination revealed pure tone thresholds, in decibels, as follows:  


HERTZ
CNC

500
1000
2000
3000
4000
%
RIGHT
0
0
10
15
30
-
LEFT
0
0
0
30
35
-

Thus, as the above-cited USAR audiological evaluations reflect that the Veteran had hearing loss pursuant to Hensley, as he had pure tone thresholds of 20 or higher in each ear at 500 (February 1979 evaluation only) 3000 and 4000 Hertz, Shedden element number two (2), evidence of in-service disease, has been met. 

In addition, as the Veteran's military personnel records, to include his DD 214 reflect that he received qualification for the M-16 file and was a Master Sergeant with a transport and maintenance infantry unit during his USAR service, as he has alleged, the Board finds his statements that he was exposed to hazardous noise, such as Howitzers and the M-1 Rifle, to be consistent with the circumstance of his military service.  38 U.S.C.A. § 1154 (a) (West 2014).  Thus, the Board finds that Shedden element number two (2), evidence of an in-service injury, has been met.

Concerning Shedden element number three (3), nexus to military service, there are two (2) VA opinions that are against this element of the claim. 

In November 2009 a VA audiologist opined, after a recitation of the Veteran's history of in-service noise exposure that is consistent with that reported herein, that it was unlikely that his current hearing loss and tinnitus had been caused by such exposure.  The audiologist reasoned that the Veteran's hearing was normal at entrance into the USAR in 1976, which was 21 years after he had separated from active duty [in 1955].  The VA audiologist further noted that at service separation in May 1955, a whispered voice test was performed, which was not statistically a valid test; that a March 1976 USAR examination report indicated that the Veteran's hearing was within normal limits; and, that there was no evidence of hearing loss on hearing exams after the March 1976 examination.  (See November 2009 VA Audio examination report). 

The Board finds the November 2009 VA audiologist's opinion to be of reduced probative value in evaluating the claim for service connection for a bilateral hearing loss disability.  The November 2009 audiologist did not take into account the Veteran's threshold shifts in both ears during the February 1979, January 1980 and June 1982 USAR audiological evaluations, which, as noted above, revealed some indication of hearing loss per Hensley.  Thus, for these reasons, the Board finds the November 2009 VA audiologist's opinion to be of reduced probative value in evaluating the Veteran's claim for service connection for a bilateral hearing loss disability. 

Other evidence against the claim includes an October 2014 VA audiologist's opinion that it was less likely than not that the Veteran's hearing loss was caused by or a result of military service.  The October 2014 VA audiologist noted that a whispered voice test performed at service separation in May 1955 was not a statistically a valid test and that a March 1976 USAR audiological evaluation indicated that hearing was within normal limits, which meant that there was no  military noise exposure incurred during the Veteran's active duty service from 1953 to 1955 that had caused a permanent noise injury.  The October 2014 audiologist noted that the Veteran had demonstrated a mild hearing loss in the left ear on USAR audiograms performed in January 1980 and June 1982, and in the right ear in June 1982, and according to his report, he had frequently incurred military noise exposure.  (See October 2014 VA Audio DBQ at pages (pgs.) 4-5)).  

The Board finds the October 2014 VA audiologist's opinion to be of reduced probative value in evaluation the claim for service connection for a bilateral hearing loss disability.  While the October 2014 audiologist made a cursory notation of the Veteran's threshold shifts of the left and right ears during the January 1980 and June 1982 USAR audiological evaluations, the audiologist did not address the impact of the Veteran's in-service noise exposure on these shifts nor expound upon why the idea of possible delayed onset hearing loss weighed against a finding of service connection.  Thus, the Board thus finds that the October 2014 VA audiologist's opinion is not supported by an adequate rationale and is therefore inadequate for the Board to rely upon in this case. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 ,(2008) (stating that "[a] medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two"); Stefl v. Nicholson, 21 Vet. App. 120, 24 (2007) (stating that the examiner must support his or her conclusions with an analysis that is adequate for the Board to consider and weigh against contrary opinions). 

In the instant case, the Board finds that rather than remand the Veteran's claim for another VA audiological examination and opinion, the Board will resolve all reasonable doubt in his favor and award service connection for a bilateral hearing loss disability.  The Board finds it appropriate to do so given that in-service noise exposure has been conceded.  Also, there was some degree of hearing loss, bilaterally, per Hensley during the Veteran's USAR service, as discussed in the preceding paragraphs.  The Board finds no reason to discount the Veteran's lay statements regarding his exposure to in-service Howitzers and weaponry.  Further, there is no indication from the record of any post-service noise exposure, both occupationally and otherwise.  Accordingly, resolving reasonable doubt in favor of the Veteran, the Board will grant the Veteran's claim for service connection for a bilateral hearing loss disability.  See 38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.303 (2016).

b. Tinnitus

The Veteran seeks service connection for tinnitus.  The Veteran has maintained that his tinnitus is related to in-service noise exposure from weaponry during his period of active and Reserve service.  As noted in the preceding analysis for hearing loss, the Board finds his statements that he was exposed to hazardous noise, such as Howitzers and the M-1 Rifle, to be consistent with the circumstances of his military service.  38 U.S.C.A. § 1154 (a). 

The Board acknowledges that during the October 2014 VA audiological examination, the Veteran was unable to report an onset of tinnitus, or a nexus to military service.  That fact notwithstanding, the Veteran is competent, as a layperson, to testify as to presence of symptoms such as ringing in his ears.  Charles v. Principi, 16 Vet. App. 370, 374 (2002) (stating that "ringing in the ears is capable of lay observation" and, as such, a veteran is competent to testify as to that symptom"). Further, in certain situations, lay evidence may be sufficient to diagnose a medical condition.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (stating the "[l]ay testimony is competent . . . to establish the presence of observable symptomatology and 'may provide sufficient support for a claim of service connection'" (quoting Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Moreover, as acoustic trauma in service has already been conceded as noted in the analysis for service connection for a bilateral hearing loss disability, the question is one of nexus to military service. 

As to the issue of nexus, the Board notes that medical treatises indicate that the cause of tinnitus can usually be determined by finding the cause of a coexisting hearing loss.  See, e.g., Harrison's Principles of Internal Medicine 182 (Dennis L. Kasper et al. eds., 16th ed. 2005).  Further, tinnitus may occur as a symptom of nearly all ear disorders including sensorineural or noise-induced hearing loss.  See The Merck Manual § 7, Ch. 82 (18th ed. 2006).  In fact, the October 2014 VA audiologist noted that it was widely accepted that noise-induced tinnitus occurred at the time of the noise exposure, and did not develop years later.  Under the particular circumstances presented here, the Board is persuaded that the Veteran's tinnitus can as likely as not be attributed to either the same etiology as his service-connected hearing loss, i.e., in-service exposure to noise, or directly to his service-connected hearing loss.  Thus, resolving reasonable doubt in the Veteran's favor, service connection for tinnitus is warranted.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102 (2016). 


ORDER

Service connection for a bilateral hearing loss disability is granted. 

Service connection for tinnitus is granted. 



____________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


